Citation Nr: 1046803	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE


Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $13,962.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February2004 decision by the Milwaukee VA Pension 
Center at the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, that reduced the Veteran's pension 
benefits after determining that the Veteran and his spouse were 
receiving disability benefits from the Social Security 
Administration.  In May 2004, the Veteran requested a waiver of 
the calculated overpayment of special monthly pension benefits.  
In August 2004, the Committee on Waivers and Compromises 
(Committee) waived a portion of the calculated overpayment.  By a 
September 2004 decision, the Milwaukee VA Pension Center 
determined that the Veteran's income exceeded the maximum 
allowable income for a Veteran in need of aid and attendance with 
one dependent.  An October 2004 decision Committee determined 
that the Veteran had been overpaid pension benefits in the amount 
of $13,962.00, and denied a waiver of recovery of the 
overpayment.  In May 2007 and April 2010, this matter was 
remanded for further development.

The issues of entitlement to service connection for colon cancer, 
a right hand disability, an acquired psychiatric disorder, and a 
skin condition, to include as due to herbicide exposure, are 
addressed in a separate decision.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

In February 2004, the RO reduced the Veteran's pension benefits 
after determining that the Veteran and his spouse were receiving 
Social Security disability benefits.  In May 2004, the Veteran 
requested a waiver of the calculated overpayment of special 
monthly pension benefits.  In August 2004, the Committee on 
Waivers and Compromises (Committee) waived a portion of the 
calculated overpayment.  By a September 2004 decision, the 
Milwaukee VA Pension Center determined that the Veteran's income 
exceeded the maximum allowable income for a Veteran in need of 
aid and attendance with one dependent.  In October 2004, the 
Committee determined that the Veteran had been overpaid pension 
benefits in the amount of $13,962.00, and denied a waiver of this 
overpayment.

In October 2004, the Veteran filed a notice of disagreement to 
the August 2004 determination that the overpayment of special 
monthly pension benefits would not be waived in full.  A 
statement of the case was issued in January 2009 and the Veteran 
filed a substantive appeal in February 2009.  However, a review 
of the Veterans Appeals Control and Locator System (VACOLS) 
suggested that the Veteran's claim was granted in March 2009.  
Since there was no documentation in the claims file subsequent to 
the January 2009 statement of the case that suggested that any 
action had been taken on the claim for waiver of recovery of the 
overpayment, in April 2010 the Board remanded the Veteran's claim 
for clarification as to whether the claim had been allowed.

Pursuant to the Board's April 2010 remand, in an August 2010 
supplemental statement of the case the RO indicated that the 
Veteran's claim remained denied.

The Veteran claims entitlement to a waiver of recovery of an 
overpayment of VA pension benefits in the amount of $13,962.00.  
A January 2009 statement of the case indicates that VA received 
the Veteran's Eligibility Verification Report in January 2002 
indicating that neither he nor his spouse were in receipt of 
Social Security income.  The RO also indicated that VA received 
information from the Social Security Administration (SSA) in 
February 2004 informing them that the Veteran's spouse began 
receiving benefits in April 1999.  However, a review of the 
claims file shows that those documents are not associated with 
the claims file.  Furthermore, the Board did not receive any 
Income Verification Match (IVM) folder with the claims file.  
Because those records are pertinent to the Veteran's claim, they 
are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2010); Bell v. Derwinski, 2 Vet. App.  611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.

1.  Associate with the claims file all 
records pertinent to the issue of entitlement 
to a waiver of a recovery of an overpayment 
of VA pension benefits to specifically 
include the January 2002 Eligibility 
Verification Report and February 2004 SSA 
documentation.  If any of that documentation 
requires, an Income Verification Match (IVM) 
folder should be created.

2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

